MEMORANDUM OPINION
 
No. 04-10-00256-CR
 
Gilbert MARTINEZ,
Jr.,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 25th
Judicial District Court, Guadalupe County, Texas
Trial Court No. 08-1504-CR
Honorable Dwight E.
Peschel, Judge Presiding
 
PER CURIAM
 
Sitting:            Catherine
Stone, Chief Justice
                        Karen
Angelini, Justice
                        Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  May 19, 2010
 
DISMISSED
 
            The trial court’s
certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.”  The clerk’s record contains a
written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the
trial court’s certification accurately reflects that the underlying case is a
plea-bargain case.  See Tex. R.
App. P. 25.2(a)(2).  
            Rule 25.2(d) of the
Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.”  Tex.
R. App. P. 25.2(d).  On April 1, 2010, we ordered that this appeal would
be dismissed pursuant to rule 25.2(d) unless an amended trial court
certification showing that the appellant has the right of appeal was made part
of the appellate record by April 30, 2010.  See Tex. R. App. P. 25.2(d); 37.1; see also Dears v. State,
154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 
(Tex. App.—San Antonio 2003, no pet.).  No response was filed.  In the absence
of an amended trial court certification showing that the appellant has the
right of appeal, rule 25.2(d) requires this court to dismiss this appeal.
Accordingly, the appeal is dismissed.
PER CURIAM
 
DO NOT PUBLISH